Title: Thomas Jefferson to Charles Yancey, 29 August 1814
From: Jefferson, Thomas
To: Yancey, Charles


          Sir  Monticello Aug. 29. 14.
          An express of the name of Roddie, to whom Capt Samuel Carr furnished a horse, promised to leave him at your house. in the mean time Capt Carr being suddenly called on with his troop, I have furnished him with a horse, and he has given me the inclosed order to recieve his, for which the bearer now waits on you with the assurances of my respects.
          Th:
            Jefferson
        